DETAILED ACTION

The amendments filed on 04/28/2022 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 10, the applicant recites “defining a first class threshold and a second class threshold”. This feature is not found in the specification or the original claims. Claims 2-9, 11-12, 14-20 are also rejected as being dependent on claims 1 and 10. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nazhan (US 20200286361).

Regarding claim 1, Nazhan discloses a method for performing autonomous four-dimensional torque and drag monitoring, the method comprising: 
defining a first class threshold and a second class threshold ([0061] discloses the use of one or threshold of the operating characteristic);
defining one or more torque and drag classes during performing an upstream well construction operation by using the first class threshold and the second class threshold ([0061], [0080])
modeling, for one or more torque and drag classes of an upstream well construction operation, a first modeled torque and drag value for a first preselected friction factor and a second modeled torque and drag value for a second preselected friction factor ([0075]-[0080] discloses providing  an estimate drag based on estimated condition of drilling, creating of a drag model using block weight and hook load that includes multiple data points ); acquiring a first measured torque and drag value during performing the upstream well construction operation ([0064] discloses the use of measured hookload); determining a first interpolated friction factor based on the first measured torque and drag value ( [0079] discloses that friction factor may be calculated by comparing the running hookload with the interpolated friction factor values) ; and performing a corrective action based on the first interpolated friction factor and the measured torque and drag class ([0029] discloses that the generation of alarm allows users to check and address issues before they become exacerbated, [0080] discloses that the drag analysis is based on the differentiation of different phases of hook load).

Regarding claims 2 and 11, Nazhan further discloses the at least one measured torque and drag class is selected from a group consisting of a pickup weight measurement, a pickup breakover weight measurement, an overpull weight measurement, a slack off weight measurement, a slack off break over weight measurement, a rotating off bottom weight measurement, a rotating off bottom torque measurement, and a break over torque measurement ([0080]).

Regarding claim 7, Nazhan further discloses performing the corrective action is performed in real-time or near-real-time while performing the upstream well construction operation. ([0062] discloses the use of real-time data, [0064] discloses the measurement of hookload and pickup load, which is done using a measuring device, also see [0077] ).


Regarding claim 9, Nazhan further discloses that the interpolating is performed using theoretical hookload and torque data ([0079] discloses the use of model hookload, [0040] discloses the use of torque data).

Regarding claim 10, Nazhan discloses a system comprising: a memory comprising computer readable instructions ([0086]); and a processing device for executing the computer readable instructions ([0086]), the computer readable instructions controlling the processing device to perform operations comprising: 
defining one or more torque and drag classes during performing an upstream well construction operation by using a first and a second class threshold ([0061] discloses the use of one or threshold of the operating characteristic);
modeling, for the one or more defined torque and drag classes of the upstream well construction operation, a first modeled torque and drag value for a first preselected friction factor and a second modeled torque and drag value for a second preselected friction factor ([0075]-[0080] discloses providing  an estimate drag based on estimated condition of drilling, creating of a drag model using block weight and hook load that includes multiple data points ); 
acquiring a first measured torque and drag value during performing the upstream well construction operation ([0077] discloses that the amount of observed drag may be plotted along with expected drag); and 
determining a first interpolated friction factor based on the first measured modeled torque and drag value ( [0079] discloses that friction factor may be calculated by comparing the running hookload with the interpolated friction factor values), the first interpolated friction factor configured to be used to perform a corrective action based on the first interpolated friction factor and the measured torque and drag class ([0029] discloses that the generation of alarm allows users to check and address issues before they become exacerbated, [0080] discloses that the drag analysis is based on the differentiation of different phases of hook load).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8,  12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nazhan (US 20200286361)  as applied to claim 1 above, and further in view of Hareland et al. (US 20140196949).

Regarding claims 3 and 12, Nazhan is silent regarding the fact that the corrective action is selected from a group consisting of adjusting a drilling trajectory, adjusting a weight on a drill bit, adjusting a flow rate, adjusting a mud viscosity and adjusting a rotation rate of the drill bit.
Nazhan and Hareland disclose similar method used to estimate friction in a downhole environment. 
Hareland teaches the fact that the corrective action is selected from a group consisting of adjusting a drilling trajectory, adjusting a weight on a drill bit, adjusting a flow rate, adjusting a mud viscosity and adjusting a rotation rate of the drill bit ([0012]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nazhan and Hareland before him or her, to modify the method disclosed by Nazhan to include adjusting weight on bit as taught by Hareland in order to allow an efficient drilling of the wellbore. 

Regarding claims 16 and 17, Nazhan further discloses determining a second interpolated friction factor based on a second interpolated modeled torque and drag value ([0079] discloses that interpolation between datapoints for models curves and between models with different friction factor may be performed, and Friction factor may be calculated for individual stands by comparing the running hookload with the interpolated friction factor values, meaning that multiple interpolation are done since there are multiple datapoints); 
Nazhan is silent regarding transposing the first interpolated friction factor and the second interpolated friction factor to a time-based series for the at least one measured torque and drag class.
Nazhan and Hareland disclose similar method used to estimate friction in a downhole environment. 
Hareland teaches transposing data points to a time-based series for the at least one measured torque and drag class ([0017] discloses the use of time based hookload and torque data are used to obtained friction model, [0044] discloses the use of time based data point used to calculate friction).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nazhan and Hareland before him or her, to modify the method disclosed by Nazhan to include transposing data points to a time-based series for the at least one measured torque and drag class as taught by Hareland in order to allow real-time detection of the predicted trends ([0049]).

Regarding claims 8 and 14, Nazhan is silent regarding the fact that  the at least one measured torque and drag value is acquired by one or more measurement devices in place at a surface or disposed in a bottom hole assembly downhole in a borehole of the upstream well construction operation.
Nazhan and Hareland disclose similar method used to estimate friction in a downhole environment. 
Hareland teaches the fact that  the at least one measured torque and drag value is acquired by one or more measurement devices in place at a surface or disposed in a bottom hole assembly downhole in a borehole of the upstream well construction operation ([0003], [0050]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nazhan and Hareland before him or her, to modify the method disclosed by Nazhan to include one or more measurement devices in place at a surface or disposed in a bottom hole assembly downhole as taught by Hareland in order to effectively monitor downhole conditions.  

Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazhan (US 20200286361) and Hareland et al. (US 20140196949)  as applied to claims 16 and 17 above, and further in view of Jamison et al. (US 20210148215).

Regarding claims 4 and 18, the combination of Nazhan and Hareland discloses the method recited in claim 16. Nazhan further discloses performing a corrective action is responsive to determining that the first interpolated friction factor and the second interpolated friction factor in the time-based series is indicative of deviating from an expected value ([0075]).
The combination of Nazhan and Hareland is silent regarding the fact that the deviating from the expected value is a range check bounded by at least one of a lower limit threshold and an upper limit threshold.
Jamison teaches the fact that the deviating from the expected value is a range check bounded by at least one of a lower limit threshold and an upper limit threshold ([0040]).
(Claims 5 and 19) Jamison further teaches that at least one of the lower limit threshold and the upper limit threshold is set based on an expected behavior of the upstream well construction operation ([0029]), and wherein any points falling outside the range defined by the lower limit threshold and the upper limit threshold is a symptom of a dysfunction of the upstream well construction operation ([0040]).
(Claims 6 and 20) Jamison further teaches that at least one of the lower and upper limit threshold is adjustable ([0029])
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nazhan, Hareland and Jamison before him or her, to modify the method disclosed by the combination of Nazhan and Hareland to include the use of upper and lower limit threshold as taught by Jamison in order to allow real-time management of excessive torque, drag and vibration in a drilling tool during wellbore drilling ([0001])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nazhan (US 20200286361)  as applied to claim 10 above, and further in view of Chapman et al. (US 20130231787).

Regarding claim 15, Nazhan discloses the apparatus as recited in claim 10. Nazhan is silent regarding the fact that the at least one measured torque and drag value is used to determine pipe stretch.
Nazhan and Chapman disclose similar method used to drag models in a downhole environment. 
Chapman teaches the fact that the at least one measured torque and drag value is used to determine pipe stretch ([0169]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nazhan and Chapman before him or her, to modify the method disclosed by Nazhan to include determining pipe stretch as taught by Chapman in order to facilitate the automation of oil and gas process ([0006])


Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered but they are not persuasive. 
Applicant states that Nazhan fails to disclose defining a first class threshold and a second class threshold. The Examiner respectfully disagrees. In fact [0003], Nazhan discloses multiple alarm criteria including washout alarm criterion, packoff alarm criterion, weight stacking alarm criterion. In [0061], Nazhan discloses that for every alarm criterion, there are one or more thresholds of the operating characteristic corresponding to the alarm criterion, which means that there are multiple classes of thresholds. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
06/01/2022